Title: From John Adams to Perez Morton, 24 November 1775
From: Adams, John
To: Morton, Perez,Massachusetts Provincial Congress


     
      Philadelphia Novr. 24. 1775
      Sir
     
     I had the Honour of receiving your Letter of the Twenty Eighth of October last, by Mr. Revere; in which you acquaint me that the Major Part of the Honourable Council, by Virtue of the Power and Authority, in and by the Royal Charter of the Massachusetts Bay, in the absence of the Governor and Lieutenant Governor lodged in them have Seen fit to appoint me, with the Advice and Consent of Council, to be a Justice of the Superior Court of Judicature, &c. for that Colony, inclosing a List of the Honourable Gentlemen, who are to hold Seats on the Same Bench, and requesting me to signify in Writing my acceptance or Refusal, of Said Appointment as Soon as might be.
     I am deeply penetrated, sir, with a sense of the high Importance of that office; at all times difficult, but under those Distresses in which our Country is involved, exposed to greater Hazards and Embarrassments, than were ever known, in the History of former Times.
     As I have ever considered the Confidence of the Public the more honourable, in Proportion to the Perplexity and Danger of the Times, So I cannot but esteem this distinguished Mark of the Approbation of the honourable Board, as a greater Obligation, than if it had been bestowed at a season of greater Ease and Security: Whatever discouraging Circumstances, therefore may attend me, in Point of Health, of Fortune or Experience I dare not refuse to undertake this Duty.
     Be pleased, then to acquaint the Honourable Board, that as soon as the Circumstances of the Colonies, will admit an Adjournment of the Congress, I shall return to the Honourable Board and undertake, to the Utmost of my Ability, to discharge the momentous Duties, to which they have seen fit to appoint me.
     Although I am happy to see a List of Gentlemen appointed to the Bench, of whose Abilities and Virtues I have the highest Esteem, and with whom I have long lived in Friendship; yet the Rank in which it has pleased the Honourable Board to place me, perplexes me more than any other Circumstance but as I ought to presume that this was done upon the best Reasons, I must Submit my private opinion to the Judgement of that honourable Body, in whose Department it is to determine.
     With the most devout Wishes for the Peace and Prosperity of the Colonies, and of the Massachusetts Bay in particular and with the greatest Respect to the Honourable Board I am, sir, your most obedient, humble servant
     
      John Adams
     
    